Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 1 of 14
                                               USDC SDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 09/17/2020
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 2 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 3 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 4 of 14




           17
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 5 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 6 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 7 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 8 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 9 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 10 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 11 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 12 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 13 of 14
Case 1:20-cv-05238-MKV Document 37 Filed 09/17/20 Page 14 of 14
